          Case 5:19-cv-00336-KGB Document 6 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MITCHELL DAVIS                                                                         PLAINTIFF
ADC #150558

v.                             Case No. 5:19-cv-00336-KGB-JTK

SCOTT, et al.                                                                      DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 5). Plaintiff Mitchell Davis has not filed

any objections, and the time to file objections has passed. Accordingly, after careful consideration,

the Court concludes that the Proposed Findings and Recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Id.). The Court

dismisses without prejudice Mr. Davis’s complaint for failure to prosecute (Dkt. No. 2).

       It is so ordered this the 2nd day of December, 2020.



                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
